United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2063
                        ___________________________

                              Dolores Castillo Tovar

                             lllllllllllllllllllllPetitioner

                                           v.

         Jefferson B. Sessions, III, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: February 14, 2017
                              Filed: March 2, 2017
                                  [Unpublished]
                                 ____________

Before COLLOTON, ARNOLD, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Mexican citizen Dolores Castillo Tovar petitions for review of an order of the
Board of Immigration Appeals (BIA) upholding an immigration judge’s (IJ’s) denial
of withholding of removal.1 Where, as here, the BIA adopts and affirms the IJ’s
decision, but also adds its own reasoning, this court reviews both decisions together.
See Aguinada-Lopez v. Lynch, 825 F.3d 407, 408 (8th Cir. 2016) (factual findings
are reviewed for substantial evidence, and are reversed only if any reasonable
adjudicator would be compelled to reach contrary conclusion). We conclude that
substantial evidence supports the determination that Mrs. Castillo Tovar does not
qualify for withholding of removal based on her membership in the particular social
group she identified. See Gonzalez Cano v. Lynch, 809 F.3d 1056, 1058 (8th Cir.
2016) (to establish entitlement to withholding of removal, petitioner must
demonstrate clear probability that her life or freedom would be threatened due to,
among other things, membership in particular social group; applicant must show it
is more likely than not she would suffer persecution if returned to home country).
The petition for review is denied.
                        ______________________________




      1
       This court lacks jurisdiction to consider Mrs. Castillo Tovar’s challenge to the
denial of voluntary departure. See Cinto-Velasquez v. Lynch, 817 F.3d 602, 607 (8th
Cir. 2016).

                                         -2-